EXHIBIT 10.15 SECOND AMENDMENT TO LEASE This Second Amendment to Lease (the “Amendment”) is made as of the12th day of September, 2013, by and between BROOKWOOD MIDDLETOWN TECH, LLC, a Delaware limited liability company, successor in interest to TECH PLAZA 2, 3 & 4, LLC, a Rhode Island limited liability company (“Landlord”) and TOWERSTREAM I, INC., f/k/a TOWERSTREAM CORPORATION, a Delaware corporation (“Tenant”), in the following circumstances: A.Landlord and Tenant are parties to the Lease dated March 21, 2007, as amended by that certain First Amendment to Lease by and between Landlord and Tenant dated August 8, 2007 (together the “Lease”) for the lease of 17,173 rentable square feet of space in the building located in the Tech 2 Plaza Office Building (“Tech 2 Building”) located at 55 Hammerlund Way, Middletown, Rhode Island (the “Tech 2 Premises”), and for the lease of 25,000 rentable square feet of space in the building located in the Tech 4 Plaza Office Building (“Tech 4 Building”) located at 88 Silva Lane, Middletown, Rhode Island (the “Original Tech 4 Premises”). B.Whereas the current Term for both the Tech 2 Premises, and the Original Tech 4 Premises expires on December 31, 2013 (“Original Expiration Date”), and the parties desire to extend the Term with respect to the Original Tech 4 Premises only; and C.Landlord and Tenant desire to expand the premises leased by Tenant in the Tech 4 Office Building to include an additional approximately 4,000 rentable square feet of warehouse space as shown on the Proposed Demising/Fit Plan attached on Exhibit A (the “Warehouse Premises” and together with the Original Tech 4 Premises, shown cross-hatched on the First Floor plan also attached on Exhibit A , the “Expanded Tech 4 Premises”), and to otherwise modify and amend the Lease as set forth herein. NOW, THEREFORE, the undersigned, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, hereby agree as follows: 1.
